United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-3193
                      ___________________________

 Byron Dale; Greg Soderberg; Ayrlahn Johnson; David Pich; The Citizens of the
                               United States

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

                  Steven Mnuchin; President Donald Trump

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                          Submitted: March 26, 2019
                            Filed: March 29, 2019
                                [Unpublished]
                                ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.
       Byron Dale appeals the district court’s1 dismissal of his pro se complaint.
Having carefully reviewed the record and Dale’s arguments on appeal, we conclude
the court did not err in dismissing the complaint. See Laclede Gas Co. v. St. Charles
Cnty., Mo., 713 F.3d 413, 417 (8th Cir. 2013) (de novo review of dismissal for lack
of subject matter jurisdiction). We also note that, as only Dale signed the notice of
appeal, the other plaintiffs are not appellants in this court. See Scarrella v. Midwest
Fed. Savings and Loan, 536 F.2d 1207, 1209 (8th Cir. 1976) (per curiam) (NOA that
purported to be on behalf of all plaintiffs but was signed by only one pro se plaintiff
was not effective for those who did not sign).
                         ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-